Citation Nr: 1815144	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to payment of attorney fees based on the grant of a higher initial disability rating of 10 percent for epididymitis from November 24, 2000, to include the subsequent grant of additional dependent benefits.

(The issues of entitlement to service connection for erectile dysfunction and entitlement to an initial compensable rating for right ear hearing loss are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service in the United States Air Force from July 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that the Veteran's previous representative, V.G., was entitled to receive 20 percent ($3,120.16) of past due benefits ($15,840.00) awarded to the Veteran for the increase in initial disability rating for the service-connected epididymitis granted in a February 2012 rating decision effectuating a January 2012 Board decision.  Subsequently, in November 2012, the RO found that V.G. was entitled to receive 20 percent ($794.45) of past due dependent benefits awarded to the Veteran based upon the higher initial rating for epididymitis. 

In September 2015, the Board remanded this case to ensure compliance with simultaneously contested claims procedures, as well as obtaining clarification regarding the Veteran's hearing request.  In pertinent part, correspondence was sent to the Veteran in December 2015 requesting clarification as to his hearing request, and stating if he did respond VA would assume he did not wish to have a hearing.  No response appears to be of record from the Veteran regarding this correspondence.  Moreover, all other development directed for this appellate claim appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will proceed with the adjudication of the merits of this claim.


FINDINGS OF FACT

1.  The Veteran appointed his former attorney, V.G., by executing a signed VAF 21-22 Appointment of Representative (POA) form in November 2005; and that form was re-submitted again in March 2009.

2.  The Veteran signed and executed a valid fee agreement that attorney V.G. would be entitled to 20 percent of any past due benefits related to the epididymitis claim.

3.  V.G. provided representation and took actions in support of the Veteran's disagreement with a July 2008 decision review officer (DRO) decision to assign an initial noncompensable (zero) percent rating for epididymitis, effective March 4, 2004.

4.  The record reflects V.G. sent correspondence to VA in October 2009 withdrawing as the Veteran's attorney.  However, she did not waive her right to attorney fees for work completed on behalf of the Veteran pursuant to the fee agreement.

5.  A January 2012 Board decision assigned a 10 percent rating for the Veteran's service-connected epididymitis.  Thereafter, a February 2012 rating decision effectuated that 10 percent rating from November 24, 2000.

6.  The amount of attorney's fees awarded by the RO, to include those based upon the subsequent grant of additional dependent benefits, appears consistent with the terms of the fee agreement.


CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due benefits based on the grant of a higher initial disability rating of 10 percent for epididymitis from November 24, 2000, to include the subsequent grant of additional dependent benefits, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim for disability compensation benefits, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  However, an attorney's fees dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather is seeking a decision regarding how benefits will be distributed under another Chapter (i.e., Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103.  Both the Veteran and V.G. have been provided ample opportunity to present evidence and argument regarding this appeal; and the Veteran has in fact done so to include in his Notice of Disagreement and Substantive Appeal on this matter. 

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904 (a) (West 2014).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007.  In May 2008, VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2017).  The revised regulations generally are applicable to cases where a Notice of Disagreement (NOD) is filed with respect to a challenged VA decision on, or after, June 20, 2007.  Id.  The attorney must also comply with the power of attorney (POA) requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636 (c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).

In the Veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility, which is at the root of the claim on appeal, is governed by 38 U.S.C.A. § 5904 and 38 C.F.R. 
§ 14.636. 

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  38 C.F.R. §14.636 (h)(1)(iii).

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit), in interpreting what constitutes a "first ... final decision in the case," determined that "a Veteran's claim based on a specified disability does not become a different 'case' at each stage of the often lengthy and complex proceedings, including remands as well as reopening."  Although the Federal Circuit acknowledged that "a case 'encompasses' all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled," the Federal Circuit maintained that "the claim for benefits includes the issues emanating from the disability or injury that led to the claim."  Thus, claims brought by a claimant that are not reasonably raised by the original claim, nor result from the disability or injury that led to the claim, must be regarded as separate claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In this case, the Veteran contests the award of attorney's fees to V.G.  As detailed in his March 2013 Substantive Appeal, he contends that V.G. did not indicate he would owe her attorney's fees; that their relationship had been dissolved; and that she did not complete or faithfully work on his case; that she represented him for years with no success; and that he did the work writing and submitting forms.

The Board notes, however, that the record reflects the Veteran appointed his former attorney, V.G., by executing a signed VAF 21-22 Appointment of Representative (POA) form in November 2005; and that form was re-submitted again in March 2009.  Moreover, the Veteran signed and executed a valid fee agreement that attorney V.G. would be entitled to 20 percent of any past due benefits related to the epididymitis claim.  In addition, the record reflects V.G. provided representation and took actions in support of the Veteran's disagreement with a July 2008 DRO decision's assignment of an initial noncompensable (zero) percent rating for epididymitis, effective March 4, 2004.  Although the record reflects V.G. sent correspondence to VA in October 2009 withdrawing as the Veteran's attorney, she did not waive her right to attorney fees for work completed on behalf of the Veteran pursuant to the fee agreement.

A January 2012 Board decision assigned a 10 percent rating for the Veteran's service-connected epididymitis.  Thereafter, a February 2012 rating decision effectuated that 10 percent rating from November 24, 2000.

In view of the foregoing, and reviewing all other pertinent evidence of record, the Board finds that the payment of attorney's fees to V.G. is warranted.  The power of attorney and fee agreement requirements set forth in 38 C.F.R. § 14.636  were satisfied, including those pertaining to the collection of a fee out of past-due benefits awarded to the Veteran as specified in 38 C.F.R. § 14.636(g).  Further, the amount of attorney's fees awarded to V.G. in this case appears consistent with the terms of the fee agreement.  It is further acknowledged that the 20 percent contingency fee provided by the agreement in this case is presumed reasonable.  38 C.F.R. § 14.636 (f).  

The Board acknowledges that the Veteran did execute a VAF Form 21-22 in February 2010, appointing the American Legion as his representative, and they were his representative at the time of the January 2012 Board decision and subsequent February 2012 rating decision.  However, there is nothing in this document which indicates the American Legion is seeking or entitled to receive fees in this case, and V.G. has not waived her right to collect fees pursuant to the agreement.  Moreover, the agreement itself does provide for discharge and/or withdrawal of V.G. as the Veteran's attorney, but does not indicate there would be any limitation of her right to collect attorney's fees based upon the award of past-due benefits if either action were to occur.  

In view of the foregoing, the Board must find that the payment and amount of attorney's fees to the Veteran's former attorney, V.G., is proper, and the Veteran's appeal to prevent the withholding of such payment is denied.


ORDER

Inasmuch as the payment of attorney fees based on the grant of a higher initial disability rating of 10 percent for epididymitis from November 24, 2000, to include the subsequent grant of additional dependent benefits to the Veteran's former attorney, V.G., is proper; the Veteran's appeal of this payment is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


